Memorandum: Respondent contends that Family Court’s order terminating her parental rights was based solely on an adjudication of permanent neglect and that the court dismissed that part of petitioner’s case that was based on mental illness as a ground for termination. We reject that contention. At the close of the hearing, counsel for petitioner advised the court that petitioner was seeking to terminate respondent’s parental rights on the grounds of both mental illness and permanent neglect. Counsel further stated that both grounds were raised in petition B-10-95, and agreed to dismissal of petition B-9-95. Petition B-10-95 includes an affidavit from a caseworker averring that permanent neglect and mental illness are the legal bases pursuant to Social Services Law § 384-b for terminating respondent’s parental rights. In its bench ruling, the court relied on the testimony of a psychiatrist regarding respondent’s mental illness.
The record shows that mental illness served as a basis for the court’s adjudication of permanent neglect. The testimony of the psychiatrist established, by clear and convincing evidence, that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the child (see, Social Services Law § 384-b [4] [c]). Because of the clear and convincing evidence of respondent’s mental illness, we do not consider the other issues raised by respondent. (Appeal from Order of Erie County Family Court, Mix, J. — Terminate Parental Rights.) Present— Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.